HOFFMAN, Presiding Judge
dissenting.
I respectfully dissent. It is not necessary to remand this case for a determination as to the actual relationship between LeLoup and his father. LeLoup was clearly a licensee in accordance with Indiana case law.
See: Burrell v. Meads (1989), Ind.App., 540 N.E.2d 115;
Ft. Wayne Nat'l Bk., Adm. v. Doctor (1971), 149 Ind.App. 365, 272 N.E.2d 876, transfer denied;
The Burrell court examined the invitee versus licensee status:
"In Fort Wayne National Bank v. Doctor (1971), 149 Ind.App. 365, 272 N.E.2d 876, transfer denied, the court, following the general rule, determined that social guests were to be considered merely as licensees and that the duty owed them by the landowner is not altered by the fact that at the time of the injury the guest was engaged in carrying out or performing some minor task for the owner. 149 Ind.App. 365, 272 N.E.2d at 883. (Plaintiff's decedent fell down a flight of stairs while carrying a tray of food for dinner.)
We believe this states the appropriate standard of care and that it applies in instances such as the one now before us. Fleischer, supra, [v. Hebrew Orthodox Congregation (1987), Ind.App., 504 N.E.2d 320] has no application here because no place of public invitation is involved. Absent that situation our cases have required that before the invitee standard will be imposed, the invitation must be for the business or pecuniary benefit of the owner or occupier. Seq, eg.,. Hammond v. Allegretti, supra, [(1974), 262 Ind. 82, 311 N.E.2d 821]. Furthermore, we find no essential distinction between the social guest who is injured while performing a momentary task such as carrying a dish of food or an item of furniture and one who agrees to volunteer for somewhat more substantial or time consuming activity such as painting a room or installing a drop ceiling."
Id. at 117.
LeLoup's "relationship" with his father need not be examined. LeLoup was simply retrieving a torque wrench that he had loaned to his father. Whether LeLoup had a good relationship with his father or not does not change the fact that LeLoup was *1379a licensee while performing this momentary task which relieved his father of having to get the torque wrench.
The trial court correctly granted summary judgment on the finding that LeLoup was a licensee and therefore, should be affirmed.